Name: 81/425/EEC: Commission Decision of 14 April 1981 authorizing the French Republic not to apply Community treatment to parkas, anoraks, windcheaters, waisted jackets and the like, woven, originating in South Korea and the Philippines (Only the French text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1981-06-23

 Avis juridique important|31981D042581/425/EEC: Commission Decision of 14 April 1981 authorizing the French Republic not to apply Community treatment to parkas, anoraks, windcheaters, waisted jackets and the like, woven, originating in South Korea and the Philippines (Only the French text is authentic) Official Journal L 165 , 23/06/1981 P. 0018****( 1 ) OJ NO L 16 , 22 . 1 . 1980 , P . 14 . ( 2 ) OJ NO L 365 , 27 . 12 . 1978 , P . 1 . COMMISSION DECISION OF 14 APRIL 1981 AUTHORIZING THE FRENCH REPUBLIC NOT TO APPLY COMMUNITY TREATMENT TO PARKAS , ANORAKS , WINDCHEATERS , WAISTER JACKETS AND THE LIKE , WOVEN , ORIGINATING IN SOUTH KOREA AND THE PHILIPPINES ( ONLY THE FRENCH TEXT IS AUTHENTIC ) ( 81/425/EEC ) THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR THE FIRST PARAGRAPH OF ARTICLE 115 THEREOF , HAVING REGARD TO COMMISSION DECISION 80/47/EEC OF 20 DECEMBER 1979 ON SURVEILLANCE AND PROTECTIVE MEASURES WHICH MEMBER STATES MAY BE AUTHORIZED TO TAKE IN RESPECT OF IMPORTS OF CERTAIN PRODUCTS ORIGINATING IN THIRD COUNTRIES AND PUT INTO FREE CIRCULATION IN ANOTHER MEMBER STATE ( 1 ), AND IN PARTICULAR ARTICLE 3 THEREOF , WHEREAS ON 7 APRIL 1981 A REQUEST WAS MADE UNDER THE FIRST PARAGRAPH OF ARTICLE 115 OF THE TREATY BY THE FRENCH GOVERNMENT TO THE COMMISSION OF THE EUROPEAN COMMUNITIES FOR AUTHORIZATION NOT TO APPLY COMMUNITY TREATMENT TO PARKAS , ANORAKS , WINDCHEATERS , WAISTER JACKETS AND THE LIKE , WOVEN FALLING WITHIN SUBHEADINGS EX 61.01 B IV AND EX 61.02 B II OF THE COMMON CUSTOMS TARIFF , CATEGORY 21 , ORIGINATING IN SOUTH KOREA AND THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES ; WHEREAS THE IMPORTATION INTO THE COMMUNITY OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA AND THE PHILIPPINES ARE COVERED BY AN AGREEMENT NEGOTIATED BETWEEN THE COMMUNITY AND THAT COUNTRY ; WHEREAS , UNDER THAT AGREEMENT , SOUTH KOREA AND THE PHILIPPINES HAVE UNDERTAKEN TO TAKE ALL NECESSARY STEPS TO LIMIT THEIR EXPORTS OF THE PRODUCTS IN QUESTION TO THE COMMUNITY WITHIN CERTAIN CEILINGS ; WHEREAS IN ORDER TO IMPLEMENT THAT AGREEMENT AND TAKE ACCOUNT OF ITS CHARACTERISTICS , THE COUNCIL HAS ADOPTED REGULATION ( EEC ) NO 3059/78 INTRODUCING SPECIFIC COMMON RULES FOR IMPORTS OF CERTAIN TEXTILE PRODUCTS ( 2 ); WHEREAS THE DIFFERENCES IN MARKET CONDITIONS WITHIN THE COMMUNITY AND THE PARTICULAR SENSITIVITY OF THIS BRANCH OF COMMUNITY INDUSTRY HAVE BEEN TAKEN INTO ACCOUNT IN ALLOCATING THE ABOVEMENTIONED COMMUNITY CEILINGS BETWEEN THE MEMBER STATES ; WHEREAS , FOR THIS REASON , DISPARITIES STILL EXIST BETWEEN THE CONDITIONS GOVERNING THE IMPORTATION OF THE PRODUCTS IN QUESTION INTO THE DIFFERENT MEMBER STATES ; WHEREAS UNIFORMITY CAN ONLY BE BROUGHT ABOUT GRADUALLY ; WHEREAS THESE DISPARITIES IN THE COMMERCIAL POLICY MEASURES APPLIED BY THE MEMBER STATES HAVE RESULTED IN DEFLECTIONS OF TRADE , IN THAT SINCE 1 JANUARY 1981 FRANCE HAS ADMITTED THE PRODUCTS IN QUESTION IN FREE CIRCULATION , ORIGINATING IN THE SAID THIRD COUNTRY WHICH AMOUNT APPROXIMATELY TO 16 % OF THE DIRECT QUOTA WITH REGARD TO SOUTH KOREA AND APPROXIMATELY TO 30 % OF THE DIRECT QUOTA WITH REGARD TO THE PHILIPPINES ; WHEREAS WITH REGARD TO THE SITUATION OF THE INDUSTRY CONCERNED , THE INFORMATION RECEIVED BY THE COMMISSION INDICATES THAT TOTAL IMPORTS OF THE PRODUCTS IN QUESTION ORIGINATING IN THIRD COUNTRIES HAVE INCREASED FROM 3 391 000 PIECES IN 1978 TO 4 256 000 PIECES IN 1979 AND TO 5 669 000 PIECES IN 1980 ; WHEREAS THE PRICES OF THE PRODUCTS IN QUESTION ORIGINATING IN SOUTH KOREA AND THE PHILIPPINES ARE CONSIDERABLY BELOW THE PRICES OF LIKE PRODUCTS MANUFACTURED IN FRANCE ; WHEREAS OUTPUT OF LIKE PRODUCTS IN FRANCE HAS FALLEN FROM 12 658 000 PIECES IN 1978 TO 11 276 000 PIECES IN 1979 ; WHEREAS NUMBERS EMPLOYED HAVE FALLEN FROM 6 602 IN 1978 TO 5 400 IN 1979 ; WHEREAS FURTHER INDIRECT IMPORTS , IN ADDITION TO THOSE ALREADY ADMITTED OR PLANNED , WOULD BE LIKELY TO AGGRAVATE THESE DIFFICULTIES AND JEOPARDIZE THE AIMS OF THE ABOVEMENTIONED COMMERCIAL POLICY MEASURES ; WHEREAS IT IS NOT POSSIBLE TO SET IN MOTION RAPIDLY THE MACHINERY FOR BRINGING ABOUT THE NECESSARY COOPERATION FROM THE OTHER MEMBER STATES ; WHEREAS AUTHORIZATION SHOULD ACCORDINGLY BE GIVEN FOR THE APPLICATION OF PROTECTIVE MEASURES UNDER THE FIRST PARAGRAPH OF ARTICLE 115 , SUBJECT TO THE CONDITIONS LAID DOWN IN DECISION 80/47/EEC , AND IN PARTICULAR ARTICLE 3 THEREOF ; WHEREAS APPLICATIONS FOR IMPORT DOCUMENTS COVERING 23 428 PIECES ORIGINATING IN SOUTH KOREA ARE DULY PENDING WITH THE AUTHORITIES OF THE MEMBER STATE HAVING MADE THE REQUEST ; WHEREAS THESE APPLICATIONS DO NOT NEED TO BE COVERED BY SUCH AUTHORIZATION , HAS ADOPTED THIS DECISION : ARTICLE 1 THE FRENCH REPUBLIC IS AUTHORIZED NOT TO APPLY COMMUNITY TREATMENT TO THE PRODUCTS INDICATED BELOW , ORIGINATING IN SOUTH KOREA AND THE PHILIPPINES AND IN FREE CIRCULATION IN THE OTHER MEMBER STATES IN RESPECT OF WHICH APPLICATIONS FOR IMPORT LICENCES WERE LODGED AFTER 3 APRIL 1981 : // // CCT HEADING NO // DESCRIPTION // // EX 61.01 B IV AND EX 61.02 B II ( NIMEXE CODES 61.01-29 , 31 , 32 ; 61.02-25 , 26 , 28 ) ( CATEGORY 21 ) // PARKAS , ANORAKS , WINDCHEATERS , WAISTER JACKETS AND THE LIKE , WOVEN OF WOOL , OF COTTON OR OF MAN-MADE TEXTILE FIBRES // ARTICLE 2 THIS DECISION SHALL APPLY UNTIL 30 JUNE 1981 . ARTICLE 3 THIS DECISION IS ADDRESSED TO THE FRENCH REPUBLIC . DONE AT BRUSSELS , 14 APRIL 1981 . FOR THE COMMISSION WILHELM HAFERKAMP VICE-PRESIDENT